DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 18-20 in the reply filed on 1/31/2022 is acknowledged. Applicant also added claims 21-30.

Newly submitted claims 22-30 are directed to an invention that is independent or distinct from the elected invention of Group I for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 18-21, drawn to transmitting / selectively switching the up-converting RF signals over an air interface or a LAN, classified in H04W88/06.
II. Claims 22-30, drawn to receive one or more RF waveforms that have been processed and down-converted at the computerized network node, classified in H04L12/1877.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group II does not rely up at least the feature of transmitting / selectively switching the up-converting RF signals over an air interface or a LAN.  The subcombination has separate utility such as being used in a different infrastructure where the received one or more RF waveform have not been processed and down-converted at the computerized network node.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Since applicant has elected the invention of Group I as stated in the reply filed 1/31/2022, claims 22-30 are withdrawn from consideration as being directed to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 and 1/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 1/29/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because they are other than black and white line drawings.  For example, figures 1A, 1B, 2, 7, 7A, 8 and 9 have different gray scales and dashes. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 2-6 and 18-21 are objected to because of the following informalities:  
Regarding, claim 2, it recites “when used for traditional cable operations” which may be interpreted as an intended use and which may be unclear as to what operations are considered “traditional”.  Examiner suggests positively claiming this feature and explicitly reciting the operations performed.  
Claim 18 recite the limitation “first type” but it is unclear the scope of the medium associated with this type.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11102560. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the patent teaches all the limitations of claims 1 and 7 except for the feature that the transmission is over at least one of an air interface or LAN, which would have been well known to an ordinary person skilled in the art to be able to provide a conversion to data wireless transmission in order to transmit wirelessly or via LAN to a user device.

Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/216,835 (reference application ‘835). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the reference application ‘835 teach all the limitation of claims 1 and 7.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-7, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9 and 12 of copending Application No. 16/855,913 (reference application ‘913). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 7 of the reference application ’913 teach all the limitation of claims 1-4 and 6-7 except for the feature that the transmission is over at least one of an air interface or LAN, which would have been well known to an ordinary person skilled in the art to be able to provide a conversion to data wireless transmission in order to transmit wirelessly or via LAN to a user device; and claims 9 and 12 of the reference application ‘913 teach all the limitations of claims 18 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0064330 (hereinafter Yu) in view of US 2016/0127434 (hereinafter Yoon).
Regarding claim 1, Yu teaches a computerized method of operating at least a portion of a radio frequency (RF) network so that extant coaxial cable infrastructure is used to deliver broadband data services, the computerized method comprising: receiving transmitted one or more RF signals via at least one second node of the extant coaxial cable infrastructure (FIG. 4: details 2 nodes coupled to coaxial cable for carrying RF signals), the received one or more RF signals having been transmitted from a first node over at least one portion of the extant coaxial cable infrastructure using at least one frequency band (FIG. 4: details each node transmit/receive via coaxial cable with RF signal of 500MHz-2000MHz); up-converting the received one or more RF signals via one or more modules to one or more user bands (FIG. 4; 2b’, 3b’: details RF modulation demodulation unit; RF frequency conversion unit; 2.4GHz/5.8GHz; 500MHz-2000MHz), the one or more user bands associated with the one or more modules (FIG. 4; 2b’, 3b’: details RF modulation demodulation unit; RF frequency conversion unit; 2.4GHz/5.8GHz; 500MHz-2000MHz). 
Yu does not explicitly teach transmitting the up-converted one or more RF signals over at least one of (i) an air interface or (ii) a LAN (local area network), for consumption by a computerized premises device associated with the at least one second node.  
However, Yoon teaches transmitting the up-converted one or more RF signals over at least one of (i) an air interface or (ii) a LAN (local area network) (FIG. 1A, 108; [0028]: details transmitter for upconverter and transmitter antenna for transmit over FM, as air interface), for consumption by a computerized premises device associated with the at least one second node (FIG. 1B; [0031]: details computer or device, as computerized premises device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Yoon and include transmitting the up-converted one or more RF signals over at least one of (i) an air interface or (ii) a LAN (local area network), for consumption by a computerized premises device associated with the at least one second node of Yoon with Yu.  Doing so would improve efficiency for transmission of data(Yoon, paragraph [0004]).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon as applied to claim 1 above, and further in view of US 2009/0119735 (Dounaevski).
Regarding claim 2, Yu does not explicitly teach wherein the at least one frequency band is wider in frequency range than an operating band of the extant coaxial cable infrastructure when used for traditional cable operations.  
However, Dounarvski teaches wherein the at least one frequency band is wider in frequency range than an operating band of the extant coaxial cable infrastructure when used for traditional cable operations (FIG. 3, 114, 116, 118, 120: details new downstream band 118 and new upstream band 120, as at least one frequency band, downstream band 116 and upstream band 114, as wider in frequency range than an operating band of a coaxial cable infrastructure when used for traditional cable operations).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the at least one frequency band is wider in frequency range than an operating band of the extant coaxial cable infrastructure when used for traditional cable operations of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Regarding claim 3, Yu does not explicitly teach wherein the at least one frequency band comprises a band at least 1200 MHz in width.  
However, Dounarvski teaches wherein the at least one frequency band comprises a band at least 1200 MHz in width (FIG. 3, 118, 120: details new downstream band 118 and new upstream band 120 includes a band at least 1200MHz in width).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the at least one frequency band comprises a band at least 1200 MHz in width of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Regarding claim 4, Yu does not explicitly teach wherein the at least one frequency band comprises a first band at least 600 MHz in width, and a second band at least 600 MHz in width.  
However, Dounarvski teaches wherein the at least one frequency band comprises a first band at least 600 MHz in width, and a second band at least 600 MHz in width (FIG. 3, 118, 120: details new downstream band 116, as first band; upstream band 114, as second band).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the at least one frequency band comprises a first band at least 600 MHz in width, and a second band at least 600 MHz in width of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Regarding claim 6, Yu does not explicitly teach wherein the first band and the second band are configured for use in either upstream (US) or downstream (DS) directions, and the method further comprises dynamically reallocating at least portions of at least one of the first band or second band between said US or DS directions. 
However, Dounarvski teaches wherein the first band and the second band are configured for use in either upstream (US) or downstream (DS) directions, and the method further comprises dynamically reallocating at least portions of at least one of the first band or second band between said US or DS directions (FIG. 3, 118, 120: details new downstream band 116, as first band; upstream band 114, as second band; configured for use in either US or DC directions based on user traffic and/or user demand).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Dounarvski and include wherein the first band and the second band are configured for use in either upstream (US) or downstream (DS) directions, and the method further comprises dynamically reallocating at least portions of at least one of the first band or second band between said US or DS directions of Dounarvski with Yu.  Doing so would alleviate the problem of asymmetry by providing additional upstream frequency bands and by delivery additional high-speed channels, as well as downstream channels (Dounarvski, paragraph [0024]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon and Dounaevski as applied to claim 4 above, and further in view of US 2019/0028141 (hereinafter Padden).
Regarding claim 5, Yu does not explicitly teach wherein the at least one frequency band further comprises an ISM (Industrial Scientific Medical) band at least 10 MHz in width, the ISM band separate from the first band and the second band.  
However, Padden teaches wherein the at least one frequency band further comprises an ISM (Industrial Scientific Medical) band at least 10 MHz in width, the ISM band separate from the first band and the second band (FIG. 1, 100: details world wide band including ISM band and other bands).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Padden and include wherein the at least one frequency band further comprises an ISM (Industrial Scientific Medical) band at least 10 MHz in width, the ISM band separate from the first band and the second band of Padden with Yu.  Doing so would enable to make better use existing spectrum (Padden, paragraph [0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon as applied to claim 1 above, and further in view of US 2022/0078624 (hereinafter Hong).
Regarding claim 7, Yu does not explicitly teach wherein: the up-converting to the one or more user bands comprises up-converting to one or more 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP LTE or 5G NR protocols within the one or more 3GPP LTE or 5G NR bands.  
However, Hong teaches the up-converting to the one or more user bands comprises up-converting to one or more 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) bands ([0070]: details transmitter upconverts… according to the radio access technology 5G NR); and the transmitting comprises transmitting over an air interface compliant with 3GPP LTE or 5G NR protocols within the one or more 3GPP LTE or 5G NR bands ([0019]: details 5G NR system using air interface technologies).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Hong and include the up-converting to the one or more user bands comprises up-converting to one or more 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP LTE or 5G NR protocols within the one or more 3GPP LTE or 5G NR bands of Hong with Yu.  Doing so would improve the utilization of spectrum resources (Hong, paragraph [0003]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoon as applied to claim 1 above, and further in view of US 2022/0132524 (hereinafter Mueck).
Regarding claim 8, Yu does not explicitly teach wherein: the up-converting to the one or more user bands comprises up-converting to one or more Citizens Broadband Radio Service (CBRS) unlicensed or quasi-licensed bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) protocols within the one or more CBRS unlicensed or quasi-licensed bands.  
However, Mueck teaches wherein: the up-converting to the one or more user bands comprises up-converting to one or more Citizens Broadband Radio Service (CBRS) unlicensed or quasi-licensed bands ([0071][0173]: details spectrum management scheme including… CBRS frequencies; up-converting to generate RF output); and the transmitting comprises transmitting over an air interface compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) protocols within the one or more CBRS unlicensed or quasi-licensed bands ([0079]: details air interface for enable communicative coupling and can be consistent with 3GPP LTE protocol, a 5G protocol, a NR protocol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Mueck and include wherein: the up-converting to the one or more user bands comprises up-converting to one or more Citizens Broadband Radio Service (CBRS) unlicensed or quasi-licensed bands; and the transmitting comprises transmitting over an air interface compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 5G (Fifth Generation) New Radio (NR) protocols within the one or more CBRS unlicensed or quasi-licensed bands of Mueck with Yu.  Doing so would improve or enhance functionality (Mueck, paragraph [0886]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2009/0110088 (hereinafter Di Giandomenico).
Regarding claim 18, Yu teaches a computerized user premises apparatus for use within a hybrid network topology, the computerized user premises apparatus comprising: a first port for interfacing with a first portion of the hybrid network topology using at least a first type of network medium for transmission of signals (FIG. 4: details client end has a first port for interfacing ethernet to a coaxial cable, as hybrid network topology; for RF frequency transmission, as first type); frequency shifter apparatus configured to up-convert at least a portion of the amplified received signals to a prescribed frequency band (FIG. 4, 3b’: details frequency shifter configured to up-convert 500MHz-2000MHz to 2.4GHz or 5.8GHz); at least one RF (radio frequency) integrated circuit (IC) configured to at least receive the at least portion of the up-converted signals within the prescribed frequency band and convert them to data packets consistent with a data networking protocol (FIG. 4, 1b’ 2b’: details processor RF units configured to receive 2.4GHz or 5.8 GHz and process to generate baseband and ethernet data; ASIC). 
Yu does not explicitly teach amplification logic in communication with the first port and configured to at least amplify the signals received via the first port; and switch apparatus configured to selectively switch the at least portion of the up-converted amplified received signals to at least two ports of the at least one RF IC. 
However, Di Giandomenico teaches amplification logic in communication with the first port and configured to at least amplify the signals received via the first port (FIG. 5, 521: details received signals pass through low noise amplifier); and switch apparatus configured to selectively switch the at least portion of the up-converted amplified received signals to at least two ports of the at least one RF IC (FIG. 5, 526: details switch used to select between antenna and coax for transmission of the up-converted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Di Giandomenico and include amplification logic in communication with the first port and configured to at least amplify the signals received via the first port; and switch apparatus configured to selectively switch the at least portion of the up-converted amplified received signals to at least two ports of the at least one RF IC of Di Giandomenico with Yu.  Doing so would improve throughput and the quality of received signal (Di Giandomenico, paragraph [0027]).

Regarding claim 19, Yu teaches wherein: the first port comprises a coaxial cable port (FIG. 4: details client end has a first port for interfacing to a coaxial cable, as coaxial cable port), the first portion comprises a coaxial cable distribution plant (FIG. 4: details coaxial cable network, as distribution plant), and the signals comprise radio frequency (RF) signals (FIG. 4: details RF frequency 500MHz-2000MHz); and the at least one RF integrated circuit (IC) configured to at least receive the at least portion of the up-converted signals within the prescribed frequency band and convert them to the data packets consistent with the data networking protocol comprises a chipset configured to receive RF signals within a prescribed wireless local area network (WLAN) frequency band (FIG. 4, 1b’ 2b’: details processor RF units configured to receive 2.4GHz or 5.8 GHz and process to generate baseband and ethernet data; ASIC), and to convert them to Ethernet data packets for distribution within a premises via an Ethernet-enabled network interface (FIG. 4, 1b’: details I/O; ethernet signal).  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Di Giandomenico as applied to claim 19 or 18 above, and further in view of Yoon.
Regarding claim 20, Yu does not explicitly teach at least one second frequency shifter apparatus configured to up-convert at least the portion of the amplified received signals to a prescribed cellular frequency band; and antenna apparatus in signal communication with the at least one second frequency shifter apparatus and configured to at least transmit the amplified received signals within the prescribed cellular frequency band within the premises.
However, Yoon teaches at least one second frequency shifter apparatus configured to up-convert at least the portion of the amplified received signals to a prescribed cellular frequency band (FIG. 1A, 106: details upconverter to transmission frequency); and antenna apparatus in signal communication with the at least one second frequency shifter apparatus and configured to at least transmit the amplified received signals within the prescribed cellular frequency band within the premises (FIG. 1A, 1B, 110, 106: details transmitter antenna; transmit over protocols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Yoon and include at least one second frequency shifter apparatus configured to up-convert at least the portion of the amplified received signals to a prescribed cellular frequency band; and antenna apparatus in signal communication with the at least one second frequency shifter apparatus and configured to at least transmit the amplified received signals within the prescribed cellular frequency band within the premises of Yoon with Yu.  Doing so would improve efficiency for transmission of data (Yoon, paragraph [0004]).

Regarding claim 21, Yu does not explicitly teach wherein the hybrid network topology comprises a topology having at least one optical fiber portion and at least one coaxial cable portion and at least one wireless portion.
However, Yoon teaches wherein the hybrid network topology comprises a topology having at least one optical fiber portion and at least one coaxial cable portion and at least one wireless portion ([0029]: details optical fiber; coaxial cable; wireless transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Yoon and include wherein the hybrid network topology comprises a topology having at least one optical fiber portion and at least one coaxial cable portion and at least one wireless portion of Yoon with Yu.  Doing so would improve efficiency for transmission of data (Yoon, paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415